            Case 5:21-cv-02976-KSM Document 14 Filed 08/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENESIS MATOS-RAMIREZ,                         :
    Plaintiff,                                 :
                                               :
       v.                                      :      CIVIL ACTION NO. 21-CV-2976
                                               :
NORTHAMPTON COUNTY JAIL                        :
MEDICAL EXPERT,                                :
et al.,                                        :
        Defendants.                            :

                                              ORDER

       AND NOW, this 23rd day of August, 2021, upon consideration of Plaintiff Genesis

Matos-Ramirez’s Motion to Proceed In Forma Pauperis (Doc. No. 12), Prisoner Trust Fund

Account Statement (Doc. No. 11), and pro se Complaint (Doc. No. 1), it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       Genesis Matos-Ramirez, #OX-5019, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of State Correctional Institution – Cambridge Springs or other

appropriate official to assess an initial filing fee of 20% of the greater of (a) the average monthly

deposits to Matos-Ramirez’s inmate account; or (b) the average monthly balance in Matos-

Ramirez’s inmate account for the six-month period immediately preceding the filing of this case.

The Superintendent or other appropriate official shall calculate, collect, and forward the initial

payment assessed pursuant to this Order to the Court with a reference to the docket number for

this case. In each succeeding month when the amount in Matos-Ramirez’s inmate trust fund

account exceeds $10.00, the Superintendent or other appropriate official shall forward payments

to the Clerk of Court equaling 20% of the preceding month’s income credited to Matos-
             Case 5:21-cv-02976-KSM Document 14 Filed 08/23/21 Page 2 of 2




Ramirez’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of State Correctional Institution – Cambridge Springs.

        4.       The Complaint is DEEMED filed.

        5.       Matos-Ramirez’s Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

        6.       The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:

                                              /s/ Karen Spencer Marston

                                              KAREN SPENCER MARSTON, J.
